U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI: OGC
NUMBER: 1320.06
DATE: 8/1/2003
SUBJECT: Federal Tort Claims Act

1. [PURPOSE AND SCOPE §543.30. Pursuant to the Federal Tort
Claims Act, a claim for money damages for personal injury or
death and/or damage to or loss of property must be filed against
the United States by the injured party with the appropriate
Federal agency for administrative action. General provisions for
processing administrative claims under the Federal Tort Claims
Act are contained in 28 CFR part 14. The provisions in this
subpart describe the procedures to follow when filing an
administrative tort claim with the Bureau of Prisons.]
Under the Federal Tort Claims Act (FTCA), the government may be
liable for the negligent or wrongful acts or omissions of its
employees while acting within the scope of their employment.
Inmate work-related claims are not compensable under the FTCA’s
provisions. Such claims should be processed under the Inmate
Accident Compensation Act, 28 CFR 301.301 - 301.317.
Most federal employee work-related claims are also not paid under
the FTCA’s provisions. Work-related personal injury or death
claims are processed under the Federal Employees’ Compensation
Act (FECA), 5 U.S.C. §§ 8101 - 8193. Work-related personal
property claims are processed under the Military and Civilian
Employees Claims Act (CECA), 31 U.S.C. § 3721, or under the
Bureau of Prisons Claims Act (BOPCA), 31 U.S.C. § 3722, unless
the claim involves government negligence.
2. SUMMARY OF CHANGES. This Program Statement is revised to
increase the settlement amounts for the Regional Counsels and the
General Counsel.
[Bracketed Bold] - Rules
Regular Type - Implementing Information

PS 1320.06
8/1/2003
Page 2
PROGRAM OBJECTIVE.

3.

The expected result of this program is:

Appropriate compensation will be made under the Federal Tort
Claims Act if individuals suffer proven monetary loss, personal
injury, or wrongful death caused by an employee’s negligent or
wrongful act or omission, while the employee is acting within the
scope of his or her employment.
DIRECTIVES AFFECTED

4.

a.

Directive Rescinded
PS 1320.05

b.

Federal Tort Claims Act (6/28/00)

Directives Referenced
28 U.S.C. § 1346(b) United States as Defendant
28 U.S.C. §§ 2671-2680, Tort Claims Procedure
28 U.S.C. § 2401(b) Statutory Time Period
DOJ Order 2110.23C

c.

Filing and Settlement of Claims of
Civilian Personnel for Damages to or
Loss of Personal Property Incident to
Service (12/13/91)

Rules Referenced
28 CFR 0.96 & 0.97, Delegation and Redelegation of authority
28 CFR 0.172, Authority: Federal tort claims
28 CFR 14.1 through 14.11, Administrative Claims under FTCA
28 CFR 543.30 through 543.32, Claims under the FTCA

5.

STANDARDS REFERENCED

a. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4041, 3-4190, and 3-4393
b. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-1B-15, 3-ALDF-3A-24,
and 3-ALDF-4G-07
6. DELEGATION OF AUTHORITY. The General Counsel and Regional
Counsel are delegated authority (28 CFR 0.97) to consider,
adjust, determine, compromise, settle, and pay federal tort
claims if the amount of a proposed adjustment, compromise,
settlement, or award does not exceed the amount specified in
28 CFR 0.172.

PS 1320.06
8/1/2003
Page 3
7.

[FILING A CLAIM

§543.31

a. Who may file a claim? You may file a claim if you are the
injured person or the owner of the damaged or lost property. A
person acting on your behalf as an agent, executor,
administrator, parent, guardian, or other representative may file
a claim for you if the person provides a written statement signed
by you giving that person permission to act for you. A
representative may also file a claim for wrongful death. If you
hire a lawyer or authorize a representative to act on your
behalf, the agency will correspond only with that representative,
and will not continue to correspond with you.]
A claim may be filed by an inmate or a non-inmate (e.g., staff
member, visitor, or private citizen). You must file a claim
within two years after your claim accrues. Should a settlement
offer be made, the voucher will contain both your name and the
name of your representative, if applicable.
Regional Counsel staff will track all claims that are filed
properly within their regions.
Claims will not be closed until they are either settled,
denied, rejected, or transferred to another agency pursuant to
28 CFR 14.2.
[b. Where do I obtain a form for filing a claim? You may
obtain a form from staff in the Central Office, Regional Offices,
Bureau institutions, or staff training centers.]
Staff will provide a Claim for Damage, Injury, or Death and
Instructions form (SF-95), which is available on BOPDOCS.
A claim may also be filed without an SF-95 if the claimant
provides all necessary information, including:
!
!
!
!
!
!
!
!

date of incident,
place where the incident occurred,
explanation of events,
witnesses,
description of injury or property loss,
sum certain claimed,
date of claim, and
claimant’s signature.

Inmates should obtain forms from staff at the institution where
they are incarcerated.

PS 1320.06
8/1/2003
Page 4
[c. Where do I file the claim? You may either mail or deliver
the claim to the regional office in the region where the claim
occurred. If the loss or injury occurred in a specific regional
office or within the geographical boundaries of the region, you
may either mail or deliver the claim to that regional office. If
the loss or injury occurred in the Central Office, you may either
mail or deliver the claim to the Office of General Counsel,
Central Office. If the loss or injury occurred in one of the
training centers, you may either mail or deliver the claim to
the Associate General Counsel, Federal Law Enforcement Training
Center. 28 CFR part 503 lists Bureau institutions by region and
also contains the addresses of the Central Office, regional
offices and training centers.]
Institution staff will not accept claims submitted at the
institution.
Claims submitted to the wrong location will be transferred to
the appropriate Bureau Office.
If a claim is submitted to the Bureau in error, staff will
forward it to the proper agency (the term “agency” includes
executive departments, judicial and legislative branches,
military departments, and independent establishments of the
United States) or return it to the claimant if the agency cannot
be identified.
Claims that are transferred to another agency will not be
accepted or denied by the Bureau of Prisons.
8.

[PROCESSING THE CLAIM

§ 543.32.

a. Will I receive an acknowledgment letter? Yes. If you have
provided all necessary information to process your claim (such as
time, date, and place where the incident occurred, and a specific
sum of money you are requesting as damages), you will receive an
acknowledgment letter indicating the filing date and a claim
number. The filing date is the date your claim was first
received by either the Department of Justice or an office of the
Bureau of Prisons. You should refer to your claim number in all
further correspondence with the agency. Additionally, you must
inform the agency of any changes in your address. If you fail to
provide all necessary information, your claim will be rejected
and returned to you requesting supplemental information.]

PS 1320.06
8/1/2003
Page 5
An inmate must inform the Bureau office processing his or her
claim when he or she is transferred to another institution or
released from custody.
Regional Counsel and Office of General Counsel staff will date
stamp all claims on the date they are received, whether the
claims are received in the proper office.
A claim that is transferred to another Bureau office will be
considered filed with that office when the claim was received by
the first appropriate agency office.
Example:

If a claim is received by the Department of Energy
on October 12, then transferred to the Department
of Justice on October 19, then transferred to the
Central Office, Bureau of Prisons, on October 24,
then transferred to a Regional Office on
November 1, the proper date the claim is received
would be October 19.

[b. Will I be notified if my claim is transferred? Yes. If
your claim is improperly filed, you will be notified by the
responsible office that your claim was transferred to another
regional office, the Central Office, a training center, or
another agency.
c. Will an investigation be conducted? Yes. The regional
office ordinarily refers the claim to the appropriate institution
or office for investigation. You may also be required to provide
additional information during the investigation. Your failure to
respond within a reasonable time may result in the rejection or
denial of the claim.]
(1) Institution Investigation. The Warden at the
institution will designate staff to investigate and prepare a
report on the claim.
The report, with the Warden's recommendation(s), is then
forwarded to the appropriate Regional Counsel. The Regional
Counsel’s Office will track all outstanding claims until settled
or denied.
Each institution will develop an Institution Supplement
detailing procedures for such investigations.

PS 1320.06
8/1/2003
Page 6
!

(2)
!
!
!
!

The Safety Department should conduct a timely
investigation of motor vehicle accidents. This
investigation should include documenting the condition
of the site at the time of the accident and taking
photographs that depict the damage accurately.
Investigation Report.

The report will include:

the SF-95 or other appropriate written form of
notification;
background materials (statements of witnesses,
photographs, medical case descriptions), as necessary;
relevant administrative remedy requests; and
the CEO’s (Warden or Assistant Director) conclusions
and recommendations.

A sufficient number of detailed photographs must be taken to
provide the reviewing offices with a clear idea of the type and
extent of damage, especially in the case of motor vehicle damage.
(3) Central Office Claims. Central Office staff will
investigate claims filed properly in the Central Office.
A report, with the Assistant Director’s recommendation(s),
is then forwarded to the Office of General Counsel. The Office
of General Counsel will track all outstanding claims in the
Central Office until a claim is settled or denied.
(4) Medical Malpractice Claims. Institution health
services staff should review claims alleging medical malpractice
or improper medical care. After this review, a clear case
description must be provided, including a history of all relevant
medical treatment, medications, and services rendered to the
claimant. A case description should also include any relevant
medical justifications for the treatment rendered.
(5) WITSEC Claims. Claims filed by inmates in the Witness
Security Program (WITSEC) must be handled in the same manner as
other claims except all correspondence and the resulting
investigation must be sent through the Inmate Monitoring Branch,
Correctional Programs Division.
[d. Who will decide my administrative claim? The Regional
Counsel or his or her designee reviews the investigation and the
supporting evidence and renders a decision of all claims properly
filed in the regional office and within regional settlement
authority. The Regional Counsel has limited settlement authority
(up to an amount established by the Director, Bureau of Prisons).

PS 1320.06
8/1/2003
Page 7
After considering the merits of the claim, the Regional Counsel
may deny or propose a settlement of the claim. The General
Counsel will investigate and propose settlement for all claims
properly filed in the Central Office in accordance with delegated
settlement authority. If the proposed settlement exceeds the
General Counsel’s authority, the General Counsel will seek
approval from the appropriate Department of Justice officers.
e. Will my claim be reviewed by or referred to the Central
Office? If the Regional Counsel recommends a proposed settlement
in excess of the settlement authority, the claim will be
forwarded, with a recommendation, to the Office of General
Counsel, Central Office for their review.
f. Will appreciation or depreciation be considered? Yes.
Staff will consider appreciation or depreciation of lost or
damaged property in settling a claim.]
Depreciation guidelines and Table of Rates of Depreciation are
provided in DOJ Order 2110.23C (available on BOPDOCS).
[g. If my claim is denied or I am dissatisfied with a
settlement offer, what are my options? If your claim is denied
or you are dissatisfied with a settlement offer, you may request,
in writing, that the Bureau of Prisons reconsider your claim in
the administrative stage. You should include additional evidence
of injury or loss to support your request for reconsideration.
If you are dissatisfied with the final agency action, you may
file suit in an appropriate U.S. District Court as no further
administrative action is available.]
If the Regional Counsel reviews a claim and determines that a
settlement is in the best interest of the government, a
settlement offer may be made to the claimant.
The Regional Counsel have settlement authority up to $50,000,
except for claims alleging medical malpractice. All medical
malpractice settlements should be forwarded to the General
Counsel for approval. If a settlement agreement will likely
exceed $50,000, or the claim involves allegations of medical
malpractice, Regional Counsel must request settlement authority
from the General Counsel before negotiating a settlement amount.
The General Counsel has settlement authority up to $50,000.
If a proposed settlement agreement is more than $50,000, the
agreement must be approved by the General Counsel and the Torts
Branch, Civil Division, Department of Justice.

PS 1320.06
8/1/2003
Page 8
Regional Counsel are to provide the Office of General Counsel
with the complete investigation report and copies of all
supporting materials (as described in implementing text above),
all information on the merits of the claim, and a recommendation
for the claim's disposition. If the recommended settlement
agreement exceeds $50,000, the proposed settlement agreement will
be forwarded, with information on the claim's merits to the Torts
Branch, Civil Division, Department of Justice for final approval.
Settlement of claims over $2,500 will be forwarded to the
Judgment Fund Section, Financial Management Service, Department
of Treasury for payment.
Payment of claims for $2,500 or less will be paid from
institution funds of the institution where the claim arose.
[h. What if I accept a settlement of my claim? If you accept
a settlement, you give up your right to bring a lawsuit against
the United States or against any employee of the government whose
action or lack of action gave rise to your claim.
i. How long will it take to get a response? Generally, you
will receive a decision regarding your claim within six months of
when you properly file the claim. If you have not received a
letter either proposing a settlement or denying your claim within
six months after the date your claim was filed, you may assume
your claim is denied. You may proceed to file a lawsuit in the
appropriate U.S. District Court.]
9. INSTITUTION SUPPLEMENT. Each institution will develop an
Institution Supplement detailing procedures for conducting
investigations under Section 8.c.

/s/
Harley G. Lappin
Director

